        Case 1:15-cr-00095-AJN Document 3124
                                        3121 Filed 12/10/20 Page 1 of 1




                                      LAW OFFICES OF
                              ALLAN P. HABER, ESQ.
                                  220 East 73rd Street, Apt. 1DD
                                   New York, New York 10021


OF COUNSEL                                                           TELEPHONE: 917-374-4666
STEPHANIE CARVLIN, ESQ.                                              E-MAIL: allan@haberesq.com
GEORGES G. LEDERMAN, ESQ.

ASSOCIATE
JACOB BARCLAY MITCHELL, ESQ.




                                                     December 10, 2020

Hon. Allison J. Nathan, U.S.D.J.
United States District Court, SDNY
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2102
New York, NY 10007

Re: United States v. Burrell, et al. (Fabian Morrison)
                                                                                  12/10/2020
    Ind. No. 15-Cr.-00095



Dear Judge Nathan:                                                               SO ORDERED.

      Please accept this letter as a formal motion to ask permission to be removed from the
ECF notifications on the above captioned case. I have not represented Mr. Morrison since 2016     12/10/2020
and am no longer on the CJA panel as I have retired.

       Thank you for your consideration.

                                                     Respectfully,

                                                     ______s/s___________
                                                     Allan Haber, Esq.

APH: fms
